DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment of 4/5/20 has been entered in full. Claims 12-15, 17, 19, 20, 25, 27, 29 and 30 are amended. Claim 24 is canceled. Claims 1-23 and 25-30 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Election/Restrictions
Election(s) of species
Two elections of species are required, as follows.
(1) This application contains claims directed to more than one species of ischemic event of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
Ischemic event associated with cerebral ischemia; 
Ischemic event associated with intestinal ischemia; 
Ischemic event associated with spinal cord ischemia; 
Ischemic event associated with cardiovascular including myocardial ischemia; 
Ischemic event associated with age-related macular degeneration; 
Ischemic event associated with liver ischemia; 
Ischemic event associated with kidney/renal ischemia; 
Ischemic event associated with dermal ischemia; 
Ischemic event associated with vasoconstriction ischemia; 
Ischemic event associated with penile ischemia; 
Ischemic event associated with thromboembolytic disease; 
Ischemic event associated with microvascular disease; 
Ischemic event associated with diabetic ulcers; 
Ischemic event associated with gangrenous conditions; 
Ischemic event associated with post-trauma syndrome; 
Ischemic event associated with cardiac arrest resuscitation; 
Ischemic event associated with hypothermia; 
Ischemic event associated with peripheral nerve damage; 
Ischemic event associated with neuropathies; 
Ischemic event resulting from transplantation; 
Ischemic event resulting from accidental trauma;

Ischemic event resulting from heart surgery;
Ischemic event resulting from kidney surgery;
Ischemic event resulting from brain surgery;
Ischemic event resulting from liver surgery;
Ischemic event resulting from bypass surgery;
Ischemic event associated with thrombosis associated with sickle cell disease;
Ischemic event associated with deep vein thrombosis;
Ischemic event associated with thrombosis associated with pulmonary embolism;
Ischemic event associated with thrombosis associated with cardiac embolism;
Ischemic event associated with thrombosis associated with hypercoaguable state;
Ischemic event associated with thrombosis associated with thrombophilia;
Ischemic event associated with thrombosis associated with Factor V Leiden;
Ischemic event associated with thrombosis associated with AT-III deficiency;
Ischemic event associated with thrombosis associated with Protein C deficiency;
Ischemic event associated with thrombosis associated with Protein S deficiency;
Ischemic event associated with thrombosis associated with Prothrombin gene mutation (G20210A);
Ischemic event associated with thrombosis associated with hyperhomocysteinemia;
Ischemic event associated with thrombosis associated with APS;
Ischemic event associated with thrombosis associated with ACLA syndrome; or
Ischemic event associated with thrombosis associated with LA syndrome.
Currently, the following claim(s) are generic: 1, 2, 8-10, 12-23 and 25-30.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each ischemic event has a different set of diagnostic criteria. Lack of unity is shown because these ischemic events lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each ischemic .

(2) This application contains claims directed to more than one species of additional agent of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
Free-radical scavenger agent, spin trap agent, neuroprotective agent, nimodipine, naloxone, heparin, warfarin, 4-hydroxycoumarin derivative, acenocoumarol, dicumarol, ethyl biscoumacetate, phenprocoumon, streptokinase, urokinase, tPA (including alteplase, reteplase, and tenecteplase) or argatroban.
Currently, the following claim(s) are generic: 1-14, 19-23 and 25-30.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each agent is a molecule with a different structure. Lack of unity is shown because these inhibitors lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each agent is known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of (1) ischemic event, and (2) additional agent, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646